The Honorable Terry Smith State Senator 101 Hal Court Hot Springs, Arkansas 71901
Dear Senator Smith:
I am writing in response to your request for an opinion on whether it is "legal and authorized under state code and laws for a second class city to enter into an agreement with a neighboring third class or incorporated city to furnish law enforcement services to that city."
RESPONSE
In my opinion such action can be legal and authorized assuming the provisions of the agreement itself comport with law. My predecessor addressed a similar question in Op. Att'y Gen. 98-121, which I have enclosed for your review. As noted therein, the affected municipalities should consult the local city attorney or other counsel to whom the cities ordinarily look to for advice when approaching this issue.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosure